Case 5:19-cv-00480-AB-SP Document 36 Filed 01/15/21 Page 1 of 2 Page ID #:140



   1
   2
   3
   4
   5
                                                                       JS-6
   6
   7
   8
   9                    IN THE UNITED STATES DISTRICT COURT
  10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
       SALVADOR RODRIGUEZ,                  ) Case No: 5:19-cv-480-AB-SP
  12 on behalf of himself and all similarly )
       situated individuals,          )         25'(5 5(*$5',1* JOINT
  13                                  )         STIPULATION FOR DISMISSAL
                 Plaintiffs,          )         OF ACTION WITH PREJUDICE
  14                                  )
            v.                        )
  15                                  )
       COUNTY OF RIVERSIDE,           )
  16                                  )         Action Filed: March 18, 2019 Trial
                 Defendant.           )         Date: March 22, 2021
  17   ______________________________ )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                        25'(5 5(*$5',1* JOINT STIPULATION FOR DISMISSAL
                                  OF ACTION WITH PREJUDICE
                                                 1
Case 5:19-cv-00480-AB-SP Document 36 Filed 01/15/21 Page 2 of 2 Page ID #:141
